Proceeding pursuant to section 298 of the Executive Law to review an order of the respondent New York State Human Rights Appeal Board, dated July 5, 1983, which affirmed a determination of the Commissioner of the New York State Division of Human Rights which, after a hearing, dismissed petitioner’s complaint against respondents White Rose Foods Corporation, Angelo Sanzeri and Frank Taglianti. K Determination confirmed and proceeding dismissed, without costs or disbursements. 11 The commissioner’s determination is based upon findings of fact which are supported by substantial evidence in the record and therefore should not be disturbed (Executive Law, § 298). Niehoff, J. P., Rubin, Boyers, and Eiber, JJ., concur.